      Case 3:19-cv-01623-L Document 1 Filed 07/05/19             Page 1 of 26 PageID 1


                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

SHARAN RENE BOUDREAU,                       §
                                            §
                                            §
                                            §
              Plaintiff,                    §
                                            §
vs.                                         §      CIVIL ACTION NO. ________________
                                            §
                                            §
NOKIA CORPORATION (NOKIA OY),               §
                                            §
                                            §
                                            §
              Defendant.                    §
                                            §

             PLAINTIFF'S ORIGINAL COMPLAINT AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

       Sharan Rene Boudreau ("Plaintiff or Boudreau"), Plaintiff, files this Original Complaint

and Jury Demand against Nokia Corporation (Nokia Oy) (“Nokia” or “Defendant”) and would

show the following:

                           I. PARTIES, JURISDICTION AND VENUE

       1.     Plaintiff Sharan Rene Boudreau is a 56 year old female citizen of the United

States of America.

       2.     Nokia is a Finnish multinational telecommunications, information technology,

and consumer electronics company, founded in 1865. Nokia's headquarters are in Espoo, in the

greater Helsinki metropolitan area. In 2018, Nokia employed approximately 103,000 people

across over 100 countries, did business in more than 130 countries, and reported annual revenues

of around €23 billion. Nokia is a public limited company listed on the Helsinki Stock



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                            PAGE 1
     Case 3:19-cv-01623-L Document 1 Filed 07/05/19                Page 2 of 26 PageID 2


Exchange and New York Stock Exchange. It is the world's 415th-largest company measured by

2016 revenues according to the Fortune Global 500, having peaked at 85th place in 2009.[4] It is

a component of the Euro Stoxx 50 stock market index. Nokia does business in the state of Texas

and within the Northern District of Texas. Nokia resides within the Northern District of Texas

within the meaning of 28 U.S.C. § 1391 (c) (2) and (d). Nokia may be served via its registered

agent for service and local operating unit, Nokia of America Corporation, Registered Agent -

Prentice Hall Corporation System, 211 E. 7th Street, Suite 620, Austin, Texas 78701-3218 and

may be served by Service upon Secretary of State for mailing to 1614 Sidney Baker Street,

Kerrville, Texas 78028-2640.

       3.      This court has jurisdiction to hear the merits of Plaintiff's claims under 28 U.S.C.

§ 1331 and §1343 and 29 U.S.C. § 621 et seq., in order to protect rights guaranteed by the Age

Discrimination in Employment Act of 1967, as amended ("ADEA"), and Tex. Labor Code

§21.001 et. seq., The Texas Commission on Human Rights Act, and Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. § 2000e, et seq. in order to protect rights against sex

discrimination and retaliation.

       4.      Venue exists in this district and division under 28 U.S.C. § 1391.

       5.      Defendant resides in the State of Texas and within the Northern District of Texas

within the meaning of 28 U.S.C. § 1391 (b)(1), (c)(2) and (d).

                                  II. FACTUAL BACKGROUND

       6.      Boudreau began her employment with Defendant on August 9, 2004. Boudreau’s

initial position was Corporate Counsel. When she started with Nokia, the company she went to

work for was called Alcatel USA Marketing Inc. This was or became part of Alcatel-Lucent

USA Inc. On or about January 6, 2016, Nokia acquired Alcatel-Lucent USA Inc. Boudreau’s



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 2
     Case 3:19-cv-01623-L Document 1 Filed 07/05/19              Page 3 of 26 PageID 3


2017 W-2 was from Alcatel-Lucent USA Inc. Alcatel-Lucent USA Inc. became Nokia of

America Corporation on January 1, 2018.

       7.      In February 2016, Maria Varsellona (“Varsellona”), Chief Legal Officer of

Nokia, presented Boudreau with an award – the Legal & Compliance Excellence Award as a

Change Agent (1 of 17): “Change Agents Team - supporting the organization globally on the

post- closing process and transactional issues.”

       8.      Near the end of 2016, Varsellona presented Boudreau another award – the Legal

& Compliance Celebrate Excellence Award, an annual award recognizing her contributions

during 2016. Boudreau’s boss/line manager (until 8/1/18) Esa Niinimaki (“Niinimaki”), Vice

President, General Counsel Global Services, told Boudreau that getting the award was especially

noteworthy because he did not put Boudreau in for the award. Niinimaki told Boudreau “the

recommendation for the award came from CO L&C.” This means that the recommendation for

the 2016 award came from Boudreau’s bosses’ peer – Nassib Abou-Khalil) (“Abou-Khalil” --

because Abou-Khalil was the CO L&C head globally and would have been the CO L&C

representative at that meeting. Niinimaki also said there was not any debate or disagreement of

any kind about Boudreau receiving this award, though there had been disagreement about some

of the other awardees.

       9.      On April 18, 2017, Boudreau received an email from Abou-Khalil asking if she

had a minute for a quick chat. They planned a call for an hour and a half later. During the call,

Abou-Khalil said that Genevieve Silveroli (“Ms. Silveroli”) (then head of Customer Operations

Legal & Compliance (CO L&C) for the North American Region (NAM)) was leaving. Abou-

Khalil said I should not talk to Ms. Silveroli unless Ms. Silveroli specifically mentioned her

leaving to Boudreau. Abou-Khalil did not say why Ms. Silveroli was leaving, but indicated that



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                            PAGE 3
     Case 3:19-cv-01623-L Document 1 Filed 07/05/19                Page 4 of 26 PageID 4


he was very concerned that the fact she was leaving was extremely confidential. Based on

Boudreau’s discussions with Ms. Silveroli, Boudreau suspected that Ms. Silveroli had complaints

about some kind of gender discrimination based on the way that Abou-Khalil had been treating

her. Abou-Khalil said he was looking for someone to assume Ms. Silveroli’s role while he found

a replacement and that he was considering Boudreau and another attorney for the temporary role.

Abou-Khalil asked if Boudreau was willing to help. Boudreau responded that she would be glad

to help. Abou-Khalil said that he would arrange for Boudreau to have a call with Ricky Corker

(“Corker”) (EVP & President of North America -- the head of Customer Operations for NAM)

and that he would take Corker’s opinion into consideration.

       10.     Abou-Khalil told Boudreau that she could apply for Ms. Silveroli’s position when

it became open. Boudreau told him that she would need to think about it before making a final

decision, but that she was interested in the role. Boudreau started to say something about her

experience and her “fit” for the role when Abou-Khalil interrupted her and said that she should

not think that she would automatically get the role, that he was going to go through a complete

interview process and would consider both internal and external candidates.               Boudreau

responded that she would never expect to be given a role without going through the normal

process, but that she believed that if she did decide to apply and if he did select her, he would be

happy with her work based on her experience with other people that she had worked for.

Boudreau ended by saying that, no matter what happened, she would be happy to help in any

way she could. Abou-Khalil said he had to go and would arrange for Boudreau to have the call

with Mr. Corker.

       11.     On April 20, 2017, Abou-Khalil copied Boudreau on an email asking Corker’s

assistant, Jody Thomann, to schedule a call between Boudreau and Corker. On April 21, 2017,



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                               PAGE 4
     Case 3:19-cv-01623-L Document 1 Filed 07/05/19              Page 5 of 26 PageID 5


Corker and Boudreau spoke for a few minutes. Corker did not have many questions and said he

would defer to Abou-Khalil. Boudreau assured Corker that she would be present to help in any

way she could.

       12.       On April 25, 2017, Abou-Khalil contacted Boudreau again. He told Boudreau

that he had decided to go with the other attorney instead of her. The other attorney was a male,

who was significantly younger than Boudreau. Abou-Khalil chose a male employee, Juan Pablo

Guzman (“Guzman”), the head of CO L&C for Latin America (LAT). Guzman graduated with

his JD in Columbia in 1991. Boudreau believed at the time that Guzman was around 47 years

old (estimated on Columbian practice of providing 11 years of school starting at age 5 and

assuming Guzman started college immediately). For a long time, Guzman and Boudreau had

many conversations and Guzman was treating Boudreau as the likely successor to Ms. Silveroli’s

position.

       13.       On or about May 3 or 4, 2017, Abou-Khalil came into town with Guzman to meet

with Ms. Silveroli’s former direct reports, to introduce Guzman, and to meet with an outside

firm. Abou-Khalil asked Boudreau to meet with him while he was in town and then to join him

and Guzman at a lunch with the outside firm. They rode together to the lunch meeting. Abou-

Khalil asked Boudreau to help pick a place for the lunch and then asked her to help plan a last-

minute farewell party for Ms. Silveroli with flowers. Boudreau did both. The discussions were

about the work that Boudreau was doing. Abou-Khalil “encouraged” Boudreau to apply for the

position that Ms. Silveroli had occupied by asking if she was planning to apply for the opening

created by Ms. Silveroli. She said yes. He reminded her that she should not assume she would

get the job just because she applied. Abou-Khalil said he would be considering internal and

external candidates and he would choose the best candidate for the position. Boudreau asked



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                            PAGE 5
     Case 3:19-cv-01623-L Document 1 Filed 07/05/19             Page 6 of 26 PageID 6


Abou-Khalil about additional compensation with the role. Abou-Khalil said he did not know if

there would be any additional compensation in Boudreau’s situation because he did not know

anything about her compensation.     Boudreau said something about expecting some additional

compensation if she took on more responsibility. Abou-Khalil did not disagree or comment.

Abou-Khalil said he would be considering input from many people, but the final decision was his

decision to make.

       14.    On May 16, 2017, Boudreau had this electronic conversation with Abou-Khalil:

       Sharan: Greetings Nassib! I hope all is well with you. I looked for the job
       posting and couldn’t find it. Has it been posted yet?

       Abou-Khalil: Hey Sharan, Nooooo      hr is late posting it … should happen soon…

       Sharan: Administrivia can be such a pain.

       Abou-Khalil: Yep

       Sharan: The team seems to be hanging in. Missing Gen, but marching on.

       Abou-Khalil: Good

               Happy to hear that

               Thank you for keeping an eye on them

       Sharan: You’re welcome. It’s easy and natural for me. No matter what happens, I
       know and care about all of them. I hope you have a good night!

       Abou-Khalil: Thanks so much

       Landing in Rio

       15.    On May 17, 2017, Boudreau updated her resume. On May 18, 2017, Boudreau

applied for the position – Head of CO L&C for NAM.

       16.    On May 22, 2017, Abou-Khalil sent Boudreau a message stating: “Hi Sharan, just

to keep you updated. We have not started interviews for the role yet. We should be starting

sometime week of June 5. I will keep you posted. Thanks, Nassib”

PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                            PAGE 6
     Case 3:19-cv-01623-L Document 1 Filed 07/05/19                Page 7 of 26 PageID 7


       17.     On June 7, 2017, Abou-Khalil sent Boudreau a message stating: “Hi Sharan,

Sorry for the short notice, Would you be available for an interview this Friday at 18:00 CET?

Unfortunately I have very little availability before I go on vacation and I would like to interview

you before I take time off. Please let me know ASAP. Nassib”           Boudreau responded: “Hi

Nassib, No worries. Friday at 18:00 CET works for me. Best regards, Sharan.”

       18.     On June 8, 2017, Abou-Khalil sent Boudreau a message stating: “Hi Sharan,

Would you have a CV that you can send me to share with the HR team sitting on the interview

with me? Nassib.” Boudreau sent him the resume. Each of the interviews were with a panel of

interviewers. There was an interview with Abou-Khalil and HR, one with senior L&C attorneys,

and one with Corker. Nassib made it clear that he was taking input from many people, but the

decision was his decision.

       19.     On June 9, 2017, Boudreau had a WebEx video interview with Abou-Khalil, and

two HR representatives -- Outi Tuomaala and Poitr Rychel. The interviews were behavioral

questions (e.g., “Describe a stressful situation at work and how you handled it.”). Everyone

seemed satisfied and positive.     The interviews were broad ranging in scope and included

questions regarding Boudreau’s experience as a commercial attorney and her experience

managing people and teams, but that was not the primary focus of the questions. When asked

why Boudreau thought she would do well managing this team, she responded that she knew

almost everyone who would be working with her and had worked well with most of them in the

past, that she knew their strengths and weaknesses, and that she would draw on her previous

experiences managing people and teams. No one indicated any concern about any lack of

management experience on Boudreau’s part. After the interview, Boudreau sent everyone an

email stating: “Hi Nassib, Outi, and Poitr, Thank you for taking the time to meet with me today.



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 7
     Case 3:19-cv-01623-L Document 1 Filed 07/05/19                 Page 8 of 26 PageID 8


I appreciate your time and attention. If you have any lingering questions, please don’t hesitate to

call or email me. Have a great weekend and, Nassib have a fantastic vacation! Best regards,

Sharan.” Piotr responded saying: “Hi, Nice meeting you as well Sharan. Great weekend to all.”

Abou-Khalil responded saying: “Thank you very much Sharan and have a fantastic week end!”

       20.       On July 5, 2017, Abou-Khalil sent Boudreau a message stating: “Hi Sharan, I

hope that you are doing well. I am sorry that you have not heard from me in a while. Just a

quick note to let you know that we are now ready to schedule the second round of interviews and

Sharon on copy will be in touch to schedule your interview, it will most likely be with Alex

Mendoza and Riika Tieaho. Best, Nassib.” Boudreau responded: “Thank you for your message.

I will keep an eye out for the invitation. Best regards, Sharan.”

       21.       On July 10, 2017, Abou-Khalil sent Boudreau a message stating: “Hi Sharan,

Thank you very much for making yourself available during your holidays. This is really much

appreciated. I wanted to let you know that the interviewers today will be Alex Mendoza, Riika

Tieaho and JL Khayat. Best of luck! Nassib.” Boudreau participated in the WebEx video

interview with Alex, Riika and JL, all of whom she had had positive interactions with in the past.

They seemed to be very satisfied with Boudreau’s responses. In fact, the call ended a few

minutes early.     Again, the questions were broad ranging in scope and included questions

regarding Boudreau’s experience as a commercial attorney and her experience managing people

and teams, but that was not the primary focus of the questions. When asked why Boudreau

thought she would do well managing this team, she responded that she knew almost everyone

who would be working with her and had worked well with most of them in the past, that she

knew their strengths and weaknesses, and that she would draw on her previous experiences




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 8
     Case 3:19-cv-01623-L Document 1 Filed 07/05/19              Page 9 of 26 PageID 9


managing people and teams. No one indicated any concern about any lack of management

experience on Boudreau’s part.

       22.    On July 11, 2017, Boudreau sent Abou-Khalil a message stating: “Hi Nassib, I

enjoyed my time with Alex, Riika, and JL. I didn’t ask them about next steps because I felt that

question was best directed to you. What do you see as the next step? Thanks, Sharan.”

       23.    On July 18, 2017, Mr. Abou-Khalil sent Boudreau a message stating: “Hi Sharan,

I am sorry for responding just now. I am glad that you had a good conversation with Alex, Riika

and JL. I am hoping that we will finish all second rounds this week and then the next step would

be a discussion with Ricky [Corker] and maybe also Maria [Varsellona]. I will keep you posted.

Thanks so much for your patience. Nassib.” The reference by Abou-Khalil to “Maria” is to Ms.

Maria Varsellona, the Chief Legal Officer of Nokia.

       24.    On July 24, 2017, Abou-Khalil sent Boudreau a message stating: “Hi Sharan, Just

a heads up that you might get invite for an interview with Ricky tomorrow. Nassib.”

       25.    On July 25, 2017, Abou-Khalil sent Boudreau a message stating: “Hi Sharan,

would you mind spending (sic) your CV directly to Jody? I am unable to send attachments right

now. Thanks so much! Nassib.” Boudreau sent Jody (Corker’s assistant) her resume and met

with Corker in person. Boudreau’s conversation with Corker went very well. They talked longer

than expected and Corker’s body language indicated enthusiasm as he said he was going to go

and call Abou-Khalil right away. Again, the questions were broad ranging in scope and included

questions regarding Boudreau’s experience as a commercial attorney and her experience

managing people and teams, but that was not the primary focus of the questions. When asked

why Boudreau thought she would do well managing this team, she responded that she knew

almost everyone who would be working with her and had worked well with most of them in the



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                            PAGE 9
   Case 3:19-cv-01623-L Document 1 Filed 07/05/19                Page 10 of 26 PageID 10


past, that she knew their strengths and weaknesses, and that she would draw on her previous

experiences managing people and teams. Corker did not indicate any concern about any lack of

management experience on Boudreau’s part. To the contrary, he seemed genuinely enthusiastic

about Boudreau’s experience working with the business in his region and told Boudreau that he

was going to call Abou-Khalil right away. All indicators were that Corker would be happy to be

working with Boudreau and that she would be promoted.

       26.    On August 22, 2017, Abou-Khalil called and said:

   •   we haven’t closed the requisition;

   •   we have another candidate for the position;

   •   you weren’t selected for the position;

   •   the reason for the decision not to hire you primarily was lack of management
       experience;

   •   everyone was very impressed with your acumen and your commercial knowledge and
       familiarity with the market;

   •   all of the feedback was very positive;

   •   not hiring you even if the other candidate doesn’t accept the offer; and

   •   you’re a highly valued member of the team.


   Boudreau responded by saying that it may not have come across clearly, but she did have

significant management experience, including when she was the Lead Counsel for the Services

Business Group at Alcatel after the merger between Alcatel and Lucent and had 6 people

reporting to her. That was for about 18 months until Alcatel-Lucent had a major re-organization

that eliminated that role. Also, Boudreau stated that when she was responsible for the verticals

market in North America for about 8 years, she indirectly managed 3 contract managers and was

involved in hiring and firing decisions and training. She told Abou-Khalil that when she was at


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                           PAGE 10
   Case 3:19-cv-01623-L Document 1 Filed 07/05/19               Page 11 of 26 PageID 11


Weil, Gotshal & Manges LLP, she managed several large cases, including one that had about

100 contract attorneys and paralegals where she was the person primarily responsible the hiring,

firing, and day to day management.

       Abou-Khalil said he did know about that information but that Boudreau’s responses to

the questions during the interviews didn’t show the kind of experience he was looking for, that

“everyone” was concerned that Boudreau might not have enough management experience.

       Abou-Khalil’s comment about “everyone” being concerned was inconsistent with facts

and, based on the treatment of other male employees of the Nokia legal department, indicated

that the rationale he gave was not consistent with Nokia’s actions in the recent past. For

example, a male Nokia/Alcatel employee, Alex Mendoza went from having no one reporting to

him and having no management experience to being a business group head at the N-2 level

(reporting directly to the Chief Legal Officer) with multiple direct reports.        Another male

employee who was a member of Boudreau’s team (Kristian Grimes) and had absolutely no

experience with management of people was hired for a position over the CO L&C for the United

Kingdom in early 2017. Also, as his LinkedIn profile shows, Niinimaki (Boudreau’s boss) went

from a Senior Legal Counsel position with no direct reports to being the Head of NSN Corporate

Legal, Head of Finance & Labor Legal, a position where he had direct reports. All of these more

favorably treated people were men. Still, without knowing anything about the other candidate

or whomever Abou-Khalil would ultimately hire, Boudreau did not know if he was being honest

or dishonest in his comments and explanation regarding why he was not hiring Boudreau. She

did not, at that point, have knowledge of age or gender discrimination against her with reference

to the promotion, and she was not sure the promotion would not be hers in the end.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                             PAGE 11
   Case 3:19-cv-01623-L Document 1 Filed 07/05/19              Page 12 of 26 PageID 12


       After this conversation with Abou-Khalil, Boudreau learned that the other candidate did

not accept the position. Boudreau understood that the position was still open and that she might

still get the position. After all, Boudreau was getting more experience all the time and more

exposure to Abou-Khalil, including teaming with Corker on a Compliance presentation in

November 2017. Boudreau had also talked to Niinimaki (Abou-Khalil’s peer) and Boudreau

hoped that he would speak with Abou-Khalil about Boudreau’s experience and persuade him to

reconsider.

       27.     On or about August 23, 2017, shortly after talking with Abou-Khalil, Boudreau

spoke to Niinimaki.    When Boudreau told him Abou-Khalil’s comments, Niinimaki’s first

comment was “that’s interesting, especially given how flat our organization is.” Niinimaki’s

comment indicated that he knew Abou-Khalil’s explanation for not promoting Boudreau was

not credible. Niinimaki suggested that Boudreau could maybe lead teams in some way to

demonstrate her leadership abilities. Boudreau responded that she did not know if that would

matter to Abou-Khalil because she had led teams and actually had direct reports while working

at Nokia (when it was Alcatel-Lucent) and Boudreau told Niinimaki about the other management

experience with managing 3 contract managers (albeit indirectly) for about 8 years at

Nokia/Alcatel-Lucent and being involved in hiring, firing, and training of those contract

managers.     Niinimaki said he knew Boudreau had a lot of management experience and

would be great for the job. Niinimaki stated that he would hire Boudreau for the position if he

could. He tried to say that Abou-Khalil might be reluctant to hire Boudreau after what happened

with Ms. Silveroli. Niinimaki seemed to imply he believed that Abou-Khalil did not have

confidence in Ms. Silveroli because she was new to the role. Boudreau could tell that Niinimaki




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                           PAGE 12
   Case 3:19-cv-01623-L Document 1 Filed 07/05/19                 Page 13 of 26 PageID 13


did not know what else to say, that he was reaching for some kind of answer, because he knew

the reason Abou-Khalil gave did not make sense.

       28.    On September 18, 2017, Boudreau was notified that she had been recognized as

one of the top 50 women lawyers in Dallas with this message:

Dear Carol,

       On behalf of the Texas Diversity Council, Sharan Boudreau from Nokia has been
       recognized to be awarded the “Dallas Top 50 Women Lawyers Award” during our
       2017 Dallas Legal Diversity Week which is November 7th – 9th, 2017. This
       award is designed to recognize women who have made a difference through their
       achievements and exemplify the ability to excel in the legal arena. There will be an
       awards breakfast on November 7th from 8:00am – 10:00am at the Sheraton Dallas
       Hotel. We will feature all awardees on top 50 website which is currently being
       updated.

       Please forward a high-resolution image (1000 x 750pixels), for us to post on the
       website and use for social media as well as your bio. I have attached a document
       with additional information regarding the Legal Diversity Week. Please let me
       know if you have additional questions.

       29.    On November 7, 2017, Boudreau attended the Breakfast for the Dallas Top 50

Women Lawyers Award.

       30.     In her annual review, Niinimaki wrote:

       In 2017, Sharan was again a true team player who cares about the business
       outcomes and Nokia’s interest beyond the team and role boundaries. Sharan is a
       source of in-depth experience for example in adjacent markets like TEPS as well
       as commercial litigation that the rest L&C again benefitted from. Sharan was again
       active in sharing learnings and information from her projects as evidenced in the
       trainings & communications target. Sharan's close support to the 3PI projects
       continued to be vital for those projects and was praised by her stakeholders. While
       Sharan closed those deals she was involved in 2017, she suffered a bit from the
       fact that GS did not have any game changer deals in NAM in 2017. However, 2018
       is likely to change that and give an opportunity for Sharan to shine in deals that are
       relevant for GS at the global level. To develop to the next level and to able to
       support more senior leaders, Sharan can still focus more on concise and well-
       structured communication describing very shortly the issue (the "so what"), key
       asks from each involved individuals and/or the suggested solution. Given her

PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 13
       Case 3:19-cv-01623-L Document 1 Filed 07/05/19             Page 14 of 26 PageID 14


         workload, she can also benefit from more clarity on the key GS key priorities in SI
         and her markets to be able to more focus on those and become more visible to the
         whole GS.

         31.    On or about January 23, 2018, Boudreau became heavily involved in major

transaction negotiations that were heating up, escalating to full time activity through April

16, 2018.

         32.    Until January 29, 2018, Boudreau thought she still had a chance of

being selected for the promotion she was seeking, the still-vacant position – Head of

CO L&C for NAM. The longer time went on, the more Boudreau thought that Abou-

Khalil would change his mind and offer her the position. Boudreau was not alone in this

mindset; she had many coworkers, people who would be working for her in that role,

calling her at various times asking if Abou-Khalil had reached out to her to offer her the

job.

         33.    On January 29, 2018, Abou-Khalil sent Boudreau a message stating:

         Hi Sharan, I hope you are well. I tried to reach you this morning without success.
         I wanted to speak to you and personally let you know ahead of the announcement
         that the head of legal for NAM is starting this week. I am at the San Antonio
         sales conference and the network is not good here. I tried you on FaceTime.
         Needless to say that I am really counting on your support Sharan to help him
         settle into this role as I consider you as one of the leaders in the NAM martket
         (sic). Let’s try and catch up soon. Nassib”

This email told Boudreau (a) someone other than herself had been selected to fill the vacant
Head of CO L&C for NAM position and (b) the person selected was a male.

         34.    Boudreau responded shortly thereafter:

         Hi Nassib, Thank you for reaching out to me. I was on the phone, but I don’t
         have any missed calls. I look forward to hearing more about the new CO lead for
         NAM. Please let me know when you might have time to talk. I am available after
         2:00 p.m. CT. Best regards, Sharan”




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                PAGE 14
   Case 3:19-cv-01623-L Document 1 Filed 07/05/19                 Page 15 of 26 PageID 15


Abou-Khalil responded: “Hi Sharon why don’t you send me a webex invite for 14:15 for 15 min

and I would introduce you?” Boudreau scheduled the call. Abou-Khalil and Mr. Jody Bishop

(“Bishop”) (the person hired from the outside for the vacant Head of CO L&C position) were in

an office. Abou-Khalil introduced Bishop. Boudreau could see Bishop as they talked. Bishop

could tell that he is significantly younger than she was. Boudreau estimated that Bishop was

about 45 years old – about 10 years younger than she. Boudreau welcomed Bishop and asked

him to tell her a little about himself. Abou-Khalil introduced Boudreau as a valuable resource,

someone who knows a lot about the business and especially about the TEPS business. (TEPS

stands for transportation enterprise and public safety. It is enterprise, state and local government

customers). Bishop said he had worked at Fulbright & Jaworski and then was the General

Counsel at Genband. Boudreau asked Bishop if he had any experience in state and local or

enterprise agreements. Bishop said he had managed commercial agreements and included some

enterprise customers. Bishop looked very uncomfortable when Boudreau asked him about his

experience.

       35.     Boudreau looked up Jody Bishop’s LinkedIn page and noticed that he had a

practice focusing on intellectual property and patent law for the majority of his career (a very

narrow field of the law) and that he had been the General Counsel of Genband for only 2 years.

It was obvious to Boudreau at this point that Bishop was male and significantly younger than her,

and she was far more qualified than Bishop for the position of Head of CO & L&C for North

America. This is how their qualifications compared:


MS. SHARAN BOUDREAU                          MR. JODY BISHOP

Undergrad degree: May 1991          Undergrad degree: 1995
Univ. of Houston; B.A. in Political Univ. of Arkansas; B.S. in Computer Systems
Science, Minor in Economics, Summa Engineering
Cum Laude (Top 2%)

PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 15
   Case 3:19-cv-01623-L Document 1 Filed 07/05/19             Page 16 of 26 PageID 16




Top 10 law school (Duke)             Much lower tiered law school:
JD and Master of Laws 1995 with High JD degree 1998
Honors (top 10%)                     Univ. of Arkansas (no honors)
Master of Laws in International and
Comparative Law

Academic Honors:                           Academic Honors:
Honor Societies: Phi Kappa Phi, Pi         None.
Sigma Alpha, Alpha Lambda Delta, Phi
Eta Sigma.
Social Science Scholars (Scholar of the
Year 1988-1989, Vice President 1989-
1990, President 1990-1991).
Dean’s List Every Semester Undergrad
Award for Honors Thesis
Associate – Shaw & Associates              Briefing Clerk – Lisle Law Firm 1997-98
5/95 to 5/97
Associate – Brown McCarroll & Oaks         Associate and Partner at Fulbight & Jaworski,
Hartline – 5/97 to 6/98                    Sept. 1998 to Feb. 2012
Senior Associate – Weil, Gotshal &         Associate General Counsel – Intellectual
Manges – 6/98 to 7/2004                    Property – Genband 2/12 to 10/15
8/2004 to Present                          Sr. Vice President, Director of Legal at
Corporate Counsel – Head of Litigation –   Genband 10/15 to 12/17
Alcatel North America;
Corporate Counsel – Lead Counsel,
Services Business Group, Global –
Alcatel;
Corporate Counsel – Strategic Industries
and Enterprises, North America –
Alcatel;
Senior Corporate Counsel – Channels
and Alliances, North America – Alcatel;
Director, Lead Counsel for Global
Services,    Mobile     Networks,    and
Managed Services in the Americas and
Systems Integration Globally


       36.    On April 13, 2018, Boudreau had a 1-in-90 (a one-on-one meeting) with her boss,

Esa Niinimaki. During this meeting, Niinimaki gave Boudreau her annual review. Niinimaki

said: “85% of the law department got “meets or exceeds” [a 3]. You’re a true team player.

Thank you for responding to the feedback from Jim Cocito to show him what you’re doing for


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                        PAGE 16
    Case 3:19-cv-01623-L Document 1 Filed 07/05/19                Page 17 of 26 PageID 17


him. His feedback on that was good. Now, we need to talk about development. At the end of

the last 1-in-90, you asked about opportunities for growth and development in light of the fact

you didn’t get the CO L&C position. You’ve done a great job supporting Jody in his new

position. It’s funny but Nassib contacted Boudreau a while back about you and Jody. He said

you were asking a lot of questions about Jody’s qualifications and experience and had been

going onto LinkedIn every day, and he questioned whether you would support Jody the way

you should.”

         When Boudreau was silent, Niinimaki said: “This is where you’re supposed to laugh.”

         Boudreau didn’t laugh.

         Niinimaki pressed on saying: “It is absurd for Nassib to question your support because, in

fact, I know you made it a point to introduce Jody to people and invite him to Jim’s meeting. I

didn’t take him seriously at the time, but I want you to know that going forward I am going to

take him more seriously in the future … so he doesn’t go around telling other people things like

this.”

         From Niinimaki’s tone and the context of his statements, Boudreau firmly believed that

Abou-Khalil spoke to others about his concerns about her performance, which is what prompted

Niinimaki to say he would be more careful in the future. Niinimaki went on to say: “I do want

you to make sure you join Jody’s meetings and give him support like you did Gen.”

         Boudreau told Niinimaki that she had been and would continue to do so. Boudreau

mentioned that there were two conflicting meetings coming up next week. One of them was Jim

Cocito’s face to face meeting (a very important client meeting that takes place a couple times a

year, a meeting that had consistently been prioritized over other meetings, including meetings

with L&C members, because of its importance to the clients) and the other meeting was Bishop’s

meeting with his team. Abou-Khalil was going to be there.

PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                             PAGE 17
   Case 3:19-cv-01623-L Document 1 Filed 07/05/19                  Page 18 of 26 PageID 18


       Niinimaki said: “You should make it a point to join as much of Jody’s meetings as

possible, make it a priority over Jim’s meeting. It’s really important for you to be there,

especially in light of Nassib’s concerns about you supporting Jody.”

       In the conversation, Niinimaki mentioned the need to continue to give support to CO

L&C because they were so short staffed.

       This conversation indicated Boudreau’s role as an equal to Bishop was being diminished

and that Boudreau was likely to be demoted. Not only was Boudreau told to change priorities

and make Bishop’s meeting the higher priority, but the people joining Bishop’s meeting were his

direct and indirect reports together with Abou-Khalil, his boss.

       Later that day, Boudreau talked with Ruth Foster, the business group lawyer for Fixed

Networks (one of Boudreau’s peers). Ms. Foster was previously a level N-3 like Boudreau.

Foster started supporting CO L&C and then was demoted to N-4 and was now reporting to

Bishop. Foster told Boudreau that she and Tom O’Hara (another business group attorney and

peer of Boudreau’s) were both now reporting to Bishop and were both N-4. These facts, together

with the other comments from Niinimaki, indicated that Boudreau was headed on the same or

similar path as Foster and O’Hara and that, eventually, Boudreau would be working for Bishop

under Abou-Khalil – the same person who just went to Boudreau’s boss (Niinimaki) to question

Boudreau’s character and criticize her based on the fact Boudreau was asking questions about

Bishop’s qualifications. These facts indicated to Boudreau that Abou-Khalil perceived her

questions as Bishop’s qualifications as a complaint that she had been denied promotion to the job

for which Nokia hired Bishop due to her sex and age.

       The discussion with Niinimaki coupled with learning that Nokia had given the Head of

CO L&C for NAM position I had hoped to be awarded to a much less qualified, much younger,



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                           PAGE 18
   Case 3:19-cv-01623-L Document 1 Filed 07/05/19               Page 19 of 26 PageID 19


new-hire male employee was crushing to Boudreau. She felt devastated, powerless, defeated,

used, and broken.     Somehow, Boudreau managed to work with the team to finalize the

negotiations on a major transaction.

       37.     On April 16, 2018 the major transaction negotiations concluded. This lessened

Boudreau’s workload long enough for her to come up for air and think about what was going on.

Crushed and broken by obvious illegal discrimination and retaliation for asking questions in a

way that Abou-Khalil treated as a complaint of sex and age discrimination , Boudreau worked

shorter hours, instead of going to the office because she could not make herself go. Boudreau

told people she was sick because she could not focus and she could not move, so she did not go

to any meetings. Boudreau could not face anyone. She sought help from doctors and made

plans to talk with Human Resources (“HR”). Boudreau spoke with HR who said they would get

back with her by the end of the week. Boudreau spoke with Julie Liptak (VP for HR Americas).

Liptak was at their lake house and seemed somewhat distracted by a neighbor with Alzheimer’s

who was staying at her house. Liptak and Boudreau discussed Boudreau’s non-selection for the

promotion, the damaging negative comments from Abou-Khalil and the position Boudreau was

being put in by Niinimaki who did not seem to see the significance of what Abou-Khalil said.

Liptak said she would look into it and said she would schedule a time on Friday.

       38.     As of April 17, 2018 numerous emails were circulating with very complimentary

remarks thanking Boudreau and the team for our work on the transaction negotiations and

praising the deal Boudreau and the negotiating team had accomplished.          These are a few

examples:

Mr. Niinimaki: “Congratulations, Sharan and David. This deal is a real game-changer for us. . .

Mr. Abou-Khalil: “[Other company] WING Great Job everyone, well done!”



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                           PAGE 19
   Case 3:19-cv-01623-L Document 1 Filed 07/05/19                Page 20 of 26 PageID 20


Bobby Fanelli: “Congratulations to all! It has been a long and challenging road, but we did it. I

can’t say enough about this team. . . . THANK YOU, WELL DONE team, and I look forward to

continuing our work together with [other company].”

       39.     On April 18, 2018 Boudreau notified Bishop that she would not be joining his

dinner or meetings because she was sick. Someone told Boudreau that Abou-Khalil announced

to everyone at the meeting that Boudreau would not be there because she was ill. This was an

odd announcement, because Boudreau would not normally be expected to join the meeting and if

there was an announcement, it would normally have come from Bishop, as the person who was

conducting the meeting and the person Boudreau had contacted. Several of Boudreau’s friends

reached out to her because Abou-Khalil saying she was ill seemed so weird and escalated their

concern.

       40.     On Friday, April 20, 2018, Boudreau spoke with Liptak again. She said she had

done some digging. She told Boudreau that she spoke with the HR person who participated in

the interview process and that person said that Corker had agreed that the other candidate back in

August of 2017 (the one who did not accept the position) was a better candidate. Liptak’s

statement seemed out of place because the other candidate she mentioned did not take the job.

Liptak said based on that fact and her discussions, they did not feel any action was necessary.

Liptak and Nokia were treating Boudreau’s expressed concerns and upset as complaints of age

and sex discrimination about the decision to deny Boudreau the promotion and give it to Bishop.

Liptak was trying to protect Nokia by telling Boudreau that she had somehow “investigated,”

and that there was no discrimination against her. Then Liptak showed Boudreau the door.

Liptak told Boudreau that she could consider taking short term disability if she qualified. Liptak

recommended that Boudreau talk to Angie Nail (the HR head for disability), which she did.



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                            PAGE 20
   Case 3:19-cv-01623-L Document 1 Filed 07/05/19                    Page 21 of 26 PageID 21


          In one of Boudreau’s conversations with, Liptak was thinking out loud and said if

Boudreau took this to her boss, would he talk to anyone about it? Her answer to her own

question was no. After this conversation with Ms. Liptak, Boudreau provided notice that she

needed to go on short term disability. Boudreau’s notice to Niinimaki stated:

Hi Esa,

          For medical reasons, I need to go on short term disability. I don’t want to go into
          details because it is personal, but I do want you and everyone to know it is not life-
          threatening.

          I don’t have a return date at this time. It’s best to assume that I will not be able to
          go to Chicago for the [] compliance audit so I will ask [my admin] to cancel my
          trip.

          [Customer X] still has not paid what they owe and there are many discussions
          ongoing around how to handle it. Customer X keeps acting like they will pay any
          day and then they make excuses for not paying. I did vet the arguments supporting
          our claims and Nokia’s entitlement to full and final payment with [outside counsel]
          and they agreed on all points and added some of their own. This should not be a
          situation where we reverse revenue recognition, but we should consider whether a
          reserve is appropriate because the delays have gone on for far too long. I’ll send
          you an email with the analysis and key points and my recommendation that we
          escalate within Customer X and advise them of accrued interest. [Attorney Y]
          with CO L&C has also been involved.

          If anything else arises while I am shutting down, I’ll send you an email.

          I do know this is not convenient, but medical issues rarely comply with our
          schedules or our plans. This one is no exception.

          41.    On April 23, 2018 Boudreau officially started Short Term Disability.

          42.    On June 20, 2018 Nokia’s Chief Legal Officer, Maria Varsellona, awarded

Boudreau and her team the Legal & Compliance Excellence Award – May 2018 that stated

(emphasis added):

          Dear Legal and Compliance Team Members,




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                  PAGE 21
   Case 3:19-cv-01623-L Document 1 Filed 07/05/19                Page 22 of 26 PageID 22


       L&C Excellence Award” is the L&C initiative to recognize the top performing
       team members who have accomplished extraordinary results.

       For May, I would like to recognize Sharan Boudreau (GS L&C), [Contract
       Manager] (CO L&C NAM) and [Attorney Y] (CO L&C NAM) for their
       relentless efforts in the [] agreement with [Customer Z]. This game-changer deal,
       where the L&C team worked with the [] team of Global Services with cross-BG
       solution and CO NAM [Customer Z] sales colleagues, will see [Customer Z] and
       Nokia develop, test and launch the next generation of IoT services to meet the
       needs of a wide range of industries, including transportation, health,
       manufacturing, retail, agriculture, utilities, consumer electronics and smart cities.
       The solution is targeted to be available in more than 20 countries across Europe,
       Asia, North America, South America and the Middle East []. Nokia [] will provide
       a worldwide IoT infrastructure as a service to [Customer Z], as well as managed
       services for IoT connectivity across all continents.

       Sharan, [CM] and [Attorney Y] did outstanding job in partnering with the business
       in the extensive negotiations which included several elements of new business
       models such as “as a service” licensing, revenue share and the [] solution itself. In
       addition, the negotiations included some challenging customer specific
       requirements which the [], CO and L&C team carefully managed. Quoting [senior
       VP] in a monthly business review: ‘the way the team dealt some of the trickiest
       clauses was a playbook example of handling customer negotiations.’

       Please join me in congratulating Sharan, [CM] and [Attorney Y] for their
       achievements!

       Best regards,

       Maria

       43.     On August 24, 2018 Boudreau filed a charge of sex and age discrimination

against Nokia with the EEOC and the Texas Workforce Commission, Civil Rights Division

(the “TWC”).

       44.     Nokia fired Boudreau because of her sex and age and in retaliation for

investigating and complaining of such discrimination on October 28, 2018 and for filing charges

of sex and age discrimination and retaliation against Nokia with the EEOC and the TWC. Nokia

fired Boudreau by letter dated October 31, 2018, telling Boudreau in the letter that her


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                             PAGE 22
     Case 3:19-cv-01623-L Document 1 Filed 07/05/19               Page 23 of 26 PageID 23


termination was already in effect – as of October 28, 2018. Nokia’s termination letter to

Boudreau dated October 31, 2018 stated, “Since you will not be able to return to work by the

expiration of your STD benefits, I am notifying you that your employment is terminated on

October 28, 2018.” Nokia caused the emotional damage to Boudreau that led to her need for

Short Term Disability and her inability to return to work by the time her STD benefits expired,

so its termination of Boudreau flowed from its sex and age discrimination and unlawful

retaliation against Boudreau.

        45.     Having worked tirelessly and with a hugely positive impact (as evidenced by

review after review after review) for 14 plus years, Boudreau expected to be treated according to

her performance and skills, not her gender and age. To her great regret and despite her mind and

heart’s bafflement at it all, she firmly believes that this devastating experience has permanently

disabled her from working.

        46.     On April 8, 2019, Boudreau requested a right to sue letter from the EEOC and the

TWC. By letter dated April 22, 2019, the EEOC issued Boudreau a right to sue letter with

respect to her August 24, 2018 charge. By letter dated May 6, 2019 and received May 9, 2019,

the TWC issued Boudreau a right to sue letter with respect to her August 24, 2018 charge.

Boudreau has satisfied all jurisdictional prerequisites in connection with the claims pursued in

this action.


                                   III. CAUSES OF ACTION

A.      First Cause of Action:      Age Discrimination in Violation of the ADEA and the
        TCHRA

        47.     Plaintiff re-alleges and incorporates the allegations stated in Paragraphs 1 through

46 as if fully stated herein.



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 23
     Case 3:19-cv-01623-L Document 1 Filed 07/05/19               Page 24 of 26 PageID 24


         48.    Defendant’s actions as described above constitute unlawful discrimination on the

basis of age under 29 U.S.C. § 623(a)(1) and Tex. Labor Code §21.001 et. seq.

         49.    As a result of Defendant’s discriminatory policies, practices and actions,

Boudreau incurred lost wages and benefits as well as mental anguish for which Plaintiff hereby

sues.

         50.    Defendant’s conduct as described above constitutes a willful violation of the

ADEA within the meaning of 29 U.S.C. § 626(b), thus entitling Boudreau to liquidated damages.

Defendant’s conduct as described above constitutes a malicious violation of the TCHRA, thus

entitling Boudreau to punitive damages.

         51.    Boudreau is also entitled to reasonable attorneys' fees, expert witness fees, and

costs.

B.       Second Cause of Action: Sex Discrimination in Violation of Title VII and the
         TCHRA

         52.    Plaintiff re-alleges and incorporates the allegations stated in Paragraphs 1 through

51 as if fully stated herein.

         53.    Defendant’s actions as described above constitute unlawful discrimination on the

basis of sex in violation of Title VII, 42 U.S.C. Section 2000e et seq. and Tex. Labor Code

§21.001 et. seq.

         54.    As a result of Defendant’s discriminatory policies, practices and actions,

Boudreau incurred lost wages and benefits as well as mental anguish for which Plaintiff hereby

sues.

         55.    Defendant’s conduct as described above constitutes a malicious violation of Title

VII and the TCHRA, thus entitling Boudreau to punitive damages.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 24
     Case 3:19-cv-01623-L Document 1 Filed 07/05/19                Page 25 of 26 PageID 25


         56.    Boudreau is also entitled to reasonable attorneys' fees, expert witness fees, and

costs.

C.       Third Cause of Action: Retaliation in Violation of the ADEA, the ADA, Title VII,
         and the TCHRA

         57.    Plaintiff re-alleges and incorporates the allegations stated in Paragraphs 1 through

56 as if fully stated herein.

         58.    Defendant’s actions, including but not limited to the failure to promote and

ultimate termination of Plaintiff, were undertaken because of Plaintiff’s protected activity under

the ADEA and the TCHRA.            Defendant’s actions as described above constitute unlawful

retaliation in violation of the ADEA, the ADA, Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. § 2000e, et seq. and Tex. Labor Code §21.001 et seq.

         59.    As a result of Defendant’s discriminatory practices and actions, Boudreau

incurred lost wages and benefits as well as mental anguish for which Plaintiff hereby sues.

         60.    Defendant’s conduct as described above constitutes a malicious violation of Title

VII and the TCHRA, thus entitling Boudreau to punitive damages. Defendant’s conduct as

described above constitutes a willful violation of the ADEA, entitling Boudreau to recover

liquidated damages.

         61.    Boudreau is also entitled to reasonable attorneys' fees, expert fees and costs.

                                      IV. JURY DEMAND

         62.    Plaintiff hereby demands a jury trial on all issues, claims, actions and defenses in

this case.

                                   V. PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests that Defendant be summoned to appear and answer,

and that on final trial, judgment be granted against Defendant, awarding Plaintiff the following:


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                PAGE 25
   Case 3:19-cv-01623-L Document 1 Filed 07/05/19               Page 26 of 26 PageID 26


       a.     Back pay, including but not limited to lost wage, bonuses, and all employment
              benefits Boudreau would have received but for her non-promotion and
              termination by Defendant);

       b.     Actual damages including, but not limited to, reputational damage;

       c.     Mental anguish and other compensatory damages;

       d.     Liquidated damages and punitive damages in the maximum amount allowed by
              law;

       e.     Prejudgment and post-judgment interest, in the maximum amount allowed by law;

       f.     Attorneys' fees, expert fees and costs of suit;

       g.     Declaratory relief and injunctive relief prohibiting Defendant from engaging in
              further discriminatory practices;

       h.     Such other and further legal and equitable relief to which Plaintiff may be justly
              entitled.




DATED: July 5, 2019                          Respectfully submitted,

                                                     GILLESPIE SANFORD LLP
                                                     4925 Greenville Ave., Suite 200
                                                     Dallas, Texas 75206
                                                     Phone: (214) 800-5111
                                                     Fax: (214) 838-0001

                                                     By: /s/ Hal K. Gillespie
                                                            Hal K. Gillespie
                                                            State Bar No. 07925500


                                                     ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                          PAGE 26
